Citation Nr: 0840735	
Decision Date: 11/25/08    Archive Date: 12/03/08

DOCKET NO.  99-07 032	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Manila, the 
Republic of the Philippines


THE ISSUE

Entitlement to service connection for the cause of the 
veteran's death.  


REPRESENTATION

Appellant represented by:	Daniel G. Krasnegor, Attorney 


ATTORNEY FOR THE BOARD

Brian J. Milmoe, Counsel




INTRODUCTION

The veteran, whose death occurred in August 1978, served on 
active duty from December 1941 to April 1942 and from March 
1945 to May 1946.  He was held as a prisoner of war from 
April 9 to 13, 1942.  The appellant in this matter is the 
veteran's widow.  

This matter was most recently before the Board of Veterans' 
Appeals (Board) in February 2008, when it was remanded to the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
Manila, Republic of the Philippines, through the VA's Appeals 
Management Center (AMC) in Washington, DC.  Following the 
RO's attempts to complete the requested actions, the case has 
since been returned to the Board for further review.  

The appeal is REMANDED to the RO via the AMC.  VA will notify 
the appellant if further action is required on her part.


REMAND

Pursuant to the Board's directive, the RO obtained a medical 
opinion in April 2008 with respect to the question of whether 
the veteran's service-connected malaria had aggravated his 
pneumonia.  In June 2008, the appellant's attorney requested 
that he be furnished a copy of that opinion in order to 
present meaningful argument to the RO on behalf of his 
client.  There is no indication that the RO ever provided the 
appellant's attorney a copy of the medical opinion, and, 
moreover, that attorney did not subsequently waive his right 
to receive a copy of such opinion.  The record likewise 
reflects that the attorney did not thereafter offer any 
further argument on the appellant's behalf.  

In view of the foregoing, there was a duty to assist 
violation by the RO, the effect of which may have precluded 
the appellant's attorney from offering effective 
representation of the appellant and thereby tainting the RO's 
readjudication of the claim in question.  Given that the VA's 
adjudication system requires two, separate and complete 
adjudications of each claim, a remand to ensure that a 
complete adjudication is accomplished by the originating 
agency is warranted.  

Accordingly, this case is REMANDED for the following actions:

1.  Provide the appellant and her 
attorney a copy of the VA medical opinion 
obtained in April 2008.  

2.  Thereafter, offer the appellant's 
attorney an opportunity to present 
argument on behalf of the appellant as to 
her claim for entitlement to service 
connection for the cause of the veteran's 
death.  

3.  Lastly, readjudicate the appellant's 
claim for entitlement to service 
connection for the cause of the veteran's 
death on the basis of all of the evidence 
of record and all dispositive legal 
authority.  If the benefit sought is not 
granted to the appellant's satisfaction, 
she and her attorney should then be 
furnished with a supplemental statement 
of the case and afforded an opportunity 
to respond before the record is returned 
to the Board for further review.

The veteran need take no action until otherwise notified.  
The veteran has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).  The purpose 
of this remand is to obtain additional procedural and 
evidentiary development.  No inference should be drawn 
regarding the final disposition of the claim(s) in question 
as a result of this action. 



_________________________________________________
R. F. WILLIAMS
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2007).




